Exhibit 10.1

Execution Version

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of October 15, 2020, is by
and among CIT Group Inc., a Delaware corporation (“CIT”), and each of the
persons whose name appears in the signature block to this Agreement (each, a
“Stockholder” and, collectively, the “Stockholders”). Capitalized terms used
herein but not defined shall have the meanings specified in the Merger Agreement
(as defined below).

W I T N E S S E T H:

WHEREAS, concurrently with the execution and delivery of this Agreement, CIT,
First Citizens BancShares, Inc., a Delaware corporation (“BancShares”),
First-Citizens Bank & Trust Company, a North Carolina chartered commercial bank
and direct, wholly owned subsidiary of BancShares (“FCB”), and FC Merger
Subsidiary IX, Inc., a Delaware corporation and a direct, wholly owned
subsidiary of FCB (“Merger Sub”) are entering into an Agreement and Plan of
Merger (the “Merger Agreement”) pursuant to which, on the terms and subject to
the conditions set forth therein, (i) at the Effective Time, Merger Sub will be
merged with and into CIT, and CIT will continue as the surviving corporation (in
such capacity, the “Interim Surviving Entity”), (ii) at the Second Step
Effective Time, BancShares will cause the Interim Surviving Entity to be, and
the Interim Surviving Entity will be, merged with and into FCB, and FCB will
continue as the surviving entity (in such capacity, the “Surviving Entity”), and
(iii) immediately following the Second Step Effective Time, CIT Bank, National
Association, a wholly owned subsidiary of CIT, will merge with and into FCB, and
FCB will continue as the surviving entity;

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of the number of shares of BancShares common stock set forth on Schedule A
hereto (the “Shares”);

WHEREAS, as an inducement to CIT to enter into the Merger Agreement and incur
the obligations therein, CIT has required that the Stockholders individually
enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

Section 1. Agreement to Vote; Restrictions on Transfers.

(a) Agreement to Vote the Shares. Each Stockholder hereby irrevocably and
unconditionally agrees that from the date hereof until the termination of this
Agreement (the “Expiration Time”), at any meeting (whether annual or special and
each adjourned or postponed meeting) of BancShares’ stockholders, however
called, such Stockholder will (i) appear at such meeting or otherwise cause all
of the Shares to be counted as present thereat for purposes of calculating a
quorum and (ii) vote or cause to be voted all of the Shares, (A) in favor of the
approval of the issuance of the shares of BancShares capital stock pursuant to
the Merger Agreement, (B) in favor of any proposals for the approval and
adoption of the Merger Agreement or any other proposal submitted to the
BancShares stockholders pursuant to or necessary for the consummation of the
transactions contemplated by the Merger Agreement, (C) against any Acquisition
Proposal, without regard to any recommendation to the stockholders of BancShares
by the Board of Directors of BancShares concerning such Acquisition Proposal,
and without regard to the terms of such Acquisition Proposal, or other proposal
made in opposition to or that is otherwise in competition or inconsistent with
the transactions contemplated by the Merger Agreement, (D) against any
agreement, amendment of any agreement or organizational document inconsistent
with this Agreement or the Merger Agreement and (E) against any action,
agreement, transaction or proposal that would reasonably be expected to result
in a material breach of any representation, warranty, covenant, agreement or
other obligation of BancShares under the Merger Agreement or that would
reasonably be expected to prevent,



--------------------------------------------------------------------------------

impede or materially delay the consummation of the transactions contemplated by
the Merger Agreement. In the event that, after the date hereof and prior to the
termination of the Merger Agreement, a bona fide Acquisition Proposal (I) shall
have been communicated to or otherwise made known to the Board of Directors or
senior management of BancShares or (II) shall have been made directly to the
stockholders of BancShares or any person shall have publicly announced (and not
withdrawn at least two (2) business days prior to the BancShares Meeting) an
Acquisition Proposal, in each case with respect to BancShares, and thereafter
the Merger Agreement is terminated without the Requisite BancShares Vote having
been obtained, then each Stockholder hereby irrevocably and unconditionally
agrees that from the date hereof until the date that is six (6) months after the
date of the termination of the Merger Agreement, at any meeting (whether annual
or special and each adjourned or postponed meeting) of BancShares’ stockholders,
however called, such Stockholder will vote or cause to be voted all Shares
against any Acquisition Proposal (whether or not the same Acquisition Proposal
as that referred to above), without regard to any recommendation to the
stockholders of BancShares by the Board of Directors of BancShares concerning
such Acquisition Proposal, and without regard to the terms of such Acquisition
Proposal; provided, however, that with respect to clause (I) above, such
obligation with respect to a Stockholder who is not on the Board of Directors or
a member of senior management of BancShares shall be limited to such
Stockholder’s actual knowledge of such Acquisition Proposal.

(b) Restrictions on Transfers. Each Stockholder hereby agrees that, from the
date hereof until the Expiration Time, such Stockholder shall not, directly or
indirectly, sell, offer to sell, give, pledge, grant a security interest in,
encumber, assign, grant any option for the sale of or otherwise transfer or
dispose of any Shares, or enter into any agreement, arrangement or understanding
to take any of the foregoing actions (each, a “Transfer”) other than any
Transfer of Shares (i) as a bona fide gift or gifts, (ii) by will, other
testamentary document or intestate succession to the legal representative, heir,
beneficiary or a member of the family of the Stockholder or (iii) by operation
of law, in each of (i)-(iii), so long as such transferee executes a joinder to
this Agreement, in a form reasonably acceptable to CIT, pursuant to which such
transferee agrees to become a party to this Agreement and be subject to the
restrictions and obligations applicable to the Stockholder and otherwise become
a party for all purposes of this Agreement to the extent relating to such
transferred Shares. Any Transfer in violation of this Section 1(b) shall be null
and void. Each Stockholder further agrees to authorize and request BancShares to
notify BancShares’ transfer agent that there is a stop transfer order with
respect to all of the Shares and that this Agreement places limits on the voting
and Transfer of the Shares.

(c) Transfer of Voting Rights. Each Stockholder hereby agrees that such
Stockholder shall not deposit any Shares in a voting trust, grant any proxy or
power of attorney or enter into any voting agreement or similar agreement or
arrangement in contravention of the obligations of the Stockholder under this
Agreement with respect to any of the Shares owned by such Stockholder.

(d) Acquired Shares. Any shares or other voting securities of BancShares in
which a Stockholder acquires sole voting power and sole power of disposition
with respect to such shares (including, without limitation, by purchase, as a
result of a stock dividend, stock split, recapitalization, combination,
reclassification, exchange or change of such shares or upon exercise or
conversion of any securities of BancShares, if any) after the date of this
Agreement shall automatically become subject to the terms of this Agreement and
shall become “Shares” for all purposes hereof.

(e) No Inconsistent Agreements. Each Stockholder hereby agrees that such
Stockholder shall not enter into any agreement, contract or understanding with
any person prior to the termination of this Agreement in accordance with its
terms, directly or indirectly, to vote, grant a proxy or power of attorney or
give instructions with respect to the voting of the Shares in any manner which
is inconsistent with this Agreement.

Section 2. Non-Solicit. The Stockholders shall not, directly or indirectly,
(i) initiate, solicit, knowingly encourage or knowingly facilitate inquiries or
proposals with respect to any Acquisition Proposal, (ii) engage or participate
in any negotiations with any person concerning any Acquisition Proposal, or
(iii) provide any confidential or nonpublic information or data to, or have or
participate in any discussions with, any person relating to any Acquisition
Proposal (except to disclose the existence of the provisions of this Section),
or (iv) recommend or endorse an Acquisition Proposal or publicly disclose your
intention to do so. For the



--------------------------------------------------------------------------------

avoidance of doubt, nothing contained herein shall prohibit each Stockholder, in
his or her capacity as a member of the Board of Directors of BancShares, from
taking any action in such capacity to the extent such action is permitted by the
Merger Agreement or consistent with his or her obligations or rights under the
Merger Agreement as a member of the Board of Directors of BancShares.

Section 3. Representations and Warranties of the Stockholder.

(a) Representations and Warranties. Each Stockholder represents and warrants to
CIT as follows:

(i) Power and Authority; Consents. Each Stockholder has the requisite capacity
and authority to enter into and perform his or her obligations under this
Agreement. No filing with, and no permit, authorization, consent or approval of,
any Governmental Entity is necessary on the part of such Stockholder for the
execution, delivery and performance of this Agreement by such Stockholder or the
consummation by the Stockholder of the transactions contemplated hereby.

(ii) Due Authorization. This Agreement has been duly executed and delivered by
each Stockholder and, assuming the due authorization, execution and delivery of
this Agreement by CIT, this Agreement constitutes the valid and binding
agreement of the Stockholder, enforceable against the Stockholder in accordance
with its terms (except in all cases as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
rights of creditors generally and the availability of equitable remedies).

(iii) Non-Contravention. The execution and delivery of this Agreement by such
Stockholder does not, and the performance by such Stockholder of his or her
obligations hereunder and the consummation by such Stockholder of the
transactions contemplated hereby will not, violate or conflict with, or
constitute a default under, any agreement, instrument, contract or other
obligation or any order, arbitration award, judgment or decree to which the
Stockholder is a party or by which the Stockholder or his or her property or
assets is bound, or any statute, rule or regulation to which the Stockholder or
his or her property or assets is subject. Such Stockholder has not appointed or
granted a proxy or power of attorney to any person with respect to any Shares
that remains in effect. Except for this Agreement, such Stockholder is not a
party to any voting agreement, voting trust or any other contract with respect
to the voting, transfer or ownership of any Shares.

(iv) Ownership of Shares. Except as disclosed in any BancShares Reports and
except for restrictions in favor of CIT pursuant to this Agreement and transfer
restrictions of general applicability as may be provided under the Securities
Act and the “blue sky” laws of the various States of the United States, each
Stockholder owns, beneficially and of record, all of the Shares free and clear
of any proxy, voting restriction, adverse claim, or other Lien, and has voting
power with respect to the Shares with no restrictions on the Stockholder’s
rights of voting or disposition pertaining thereto. As of the date hereof, the
number of the Shares is set forth on Schedule A hereto.

(v) Legal Actions. There is no action, suit, investigation, complaint or other
proceeding pending against such Stockholder or, to the knowledge of the
Stockholder, any other person or, to the knowledge of such Stockholder,
threatened against such Stockholder or any other person that restricts or
prohibits (or, if successful, would restrict or prohibit) the exercise by CIT of
its rights under this Agreement or the performance by such Stockholder of its
obligations under this Agreement.

(vi) Reliance. The Stockholder understands and acknowledges that CIT is entering
into the Merger Agreement in reliance upon the Stockholder’s execution and
delivery of this Agreement and the representations and warranties of the
Stockholder contained herein.

Section 4. Termination. This Agreement will terminate upon the earlier of
(a) the Effective Time and (b) the date of termination of the Merger Agreement
in accordance with its terms (the “Expiration Time”); provided, however, that
(a) the obligations of each Stockholder under the last sentence of Section 1(a)
shall survive for six (6) months following the termination of the Merger
Agreement, and (b) this Section 4 and Section 5 shall survive the Expiration
Time indefinitely; provided, further that no such termination or expiration
shall relieve any party hereto from any liability for any intentional breach of
this Agreement occurring prior to such termination.



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

(a) Expenses. All expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied or emailed (with
confirmation), mailed by registered or certified mail (return receipt requested)
or delivered by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

                           (i) if to CIT to:  

CIT Group Inc.

1 CIT Drive

  Livingston, NJ 07039   Attention:          James R. Hubbard, General Counsel  
E-mail:              James.Hubbard@cit.com   with a copy (which shall not
constitute notice) to:  

Sullivan & Cromwell LLP

125 Broad Street

  New York, New York 10004   Attention:            H. Rodgin Cohen  
                            Mitchell S. Eitel   Facsimile:           (212)
558-3588   Email:                 cohenhr@sullcrom.com  
                            eitelm@sullcrom.com   and  

(ii) if to any Stockholder, addressed to it at the address set forth below

such Stockholder’s signature hereto:

  In each case, with copies, which shall not constitute notice, to:  

First Citizens BancShares, Inc.

4300 Six Forks Road

  Raleigh, North Carolina 27609   Attention:          Craig L. Nix  
E-mail:              craig.nix@firstcitizens.com                           

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

150 Fayetteville Street, Suite 2300

  Raleigh, North Carolina 27601   Attention:          Gerald F. Roach  
E-mail:              groach@smithlaw.com

(c) Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated except by an instrument
in writing signed by each of the parties hereto.

(d) Successors and Assigns; Third Party Beneficiaries. Neither this Agreement
nor any of the rights, interests or obligations contained herein shall be
assigned by any of the parties hereto (whether by operation of law or otherwise)
without the prior written consent of the other parties. Any purported assignment
in contravention hereof shall be null and void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns.



--------------------------------------------------------------------------------

(e) No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between the parties hereto.

(f) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto relating to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

(h) Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.

(i) Specific Performance. The parties hereto agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and, accordingly, that the parties shall be entitled to an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Each of the parties hereby further waives (a) any defense in any action
for specific performance that a remedy at law would be adequate and (b) any
requirement under any law to post security or a bond as a prerequisite to
obtaining equitable relief.

(j) Liability. The rights and obligations of each of the Stockholders under this
Agreement shall be several and not joint. All references to actions to be taken
by the Stockholders, or representations and warranties to be made, under this
Agreement refer to actions to be taken or representations and warranties to be
made by Stockholders acting severally and not jointly. Except for any liability
for claims, losses, damages, liabilities or other obligations arising out of a
Stockholder’s failure to perform its obligations hereunder, the parties agree
that no Stockholder (in its capacity as a Stockholder of BancShares) will be
liable for claims, losses, damages, liabilities or other obligations resulting
from or relating to the Merger Agreement, including any breach by BancShares of
the Merger Agreement, and that BancShares shall not be liable for claims,
losses, damages, liabilities or other obligations resulting from or related to
any Stockholder’s failure to perform its obligations hereunder.

(k) No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

(l) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to any
applicable conflicts of law principles.

(m) Submission to Jurisdiction. Each party agrees that it will bring any action
or proceeding in respect of any claim arising out of or related to this
Agreement or the transactions contemplated hereby exclusively in the Delaware
Court of Chancery and any state appellate court therefrom within the State of
Delaware or, if the Delaware Court of Chancery declines to accept jurisdiction
over a particular matter, any federal or state court of competent jurisdiction
located in the State of Delaware (the “Chosen Courts”), and, solely in
connection with claims arising under this Agreement or the transactions that are
the subject of this Agreement, (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts, (iii) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any party and (iv) agrees that service of process upon such party in any
such action or proceeding will be effective if notice is given in accordance
with Section 5(b).



--------------------------------------------------------------------------------

(n) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY LAW AT THE
TIME OF INSTITUTION OF THE APPLICABLE LITIGATION, ANY RIGHT SUCH PARTY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5(n).

(o) Drafting and Representation. The parties have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. When a reference is made in this Agreement to
Articles, Sections or Schedules, such reference shall be to an Article or
Section of or Schedule to this Agreement unless otherwise indicated. Headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The word “or” shall not
be exclusive. References to “the date hereof” shall mean the date of this
Agreement. This Agreement shall not be interpreted or construed to require any
Person to take any action, or fail to take any action, if to do so would violate
any applicable law. References to any statute or regulation refer to such
statute or regulation as amended, modified, supplemented or replaced from time
to time (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and references to any section of any statute or
regulation include any successor to such section.

(p) Counterparts. This Agreement may be executed in counterparts (including by
facsimile or other electronic means), all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each of the parties and delivered to the other parties, it being understood
that all parties need not sign the same counterpart.

(q) Capacity as a Stockholder. This Agreement shall apply to each Stockholder
solely in such Stockholder’s capacity as a stockholder of BancShares and shall
not apply in any manner to such Stockholder or any family member of such
Stockholder in any capacity as a director or officer of BancShares or its
Subsidiaries or in any other capacity (and shall not limit or affect any actions
taken by such Stockholder or any family member of such Stockholder in the
capacity of director or officer of BancShares or its Subsidiaries, and no such
action taken by such Stockholder or any family member of such Stockholder in the
capacity of director or officer of BancShares or its Subsidiaries shall be
deemed to constitute a breach of this Agreement).

(r) Beneficial Ownership. As used in this Agreement, the term “beneficial
ownership” has the meaning ascribed to such term in Rule 13d-3 under the
Exchange Act. The terms “beneficially own”, “beneficially owned” and “beneficial
owner” each have a correlative meaning.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the date first written above.

 

CIT Group Inc. By:  

/s/ Ellen R. Alemany

Name:   Ellen R. Alemany Title:   Chairwoman & Chief Executive Officer

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the date first written above.

 

/s/ Frank B. Holding, Jr.

Name: Frank B. Holding, Jr. Address: 4300 Six Forks Road Raleigh, NC 27609

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the date first written above.

 

/s/ Hope H. Bryant

Name: Hope H. Bryant Address: 4300 Six Forks Road Raleigh, NC 27609

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the date first written above.

 

/s/ Peter M. Bristow

Name: Peter M. Bristow Address: 4300 Six Forks Road Raleigh, NC 27609

/s/ Claire H. Bristow

Name: Claire H. Bristow Address: P.O. Box 1417 Smithfield, NC 27577

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Stockholder

   Class A
Common
Shares
Beneficially
Owned      Class B
Common Shares
Beneficially
Owned      Total Voting
Power
of Shares
Beneficially
Owned      % of Total
Voting Power  

Frank B. Holding, Jr.

     570,349        145,738        2,902,157        11.66 % 

Hope Holding Bryant

     498,505        102,405        2,136,985        8.58 % 

Peter M. Bristow

     90,891        26,448        514,059        2.06 % 

Claire Holding Bristow

     410,685        85,200        1,773.885        7.13 %    

 

 

    

 

 

    

 

 

    

 

 

 

Total

     1,570,430        359,791        7,327,086        29.43 %    

 

 

    

 

 

    

 

 

    

 

 

 